DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on August 13, 2021. Applicant has amended Claims 1, 2, and 7 – 16. Claims 1, 2, and 7 – 16 are currently pending.  


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Title objections stand. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Previous specification objections are withdrawn due to applicant’s amendment of the specification. 

Previous 112b rejections are withdrawn due to applicant’s amendment. 

Previous 102 rejections are withdrawn due to applicant’s amendment. 

With regards to previous 103 rejections, applicant argues that Kono fails to disclose the particular fit relationship. Examiner agrees. Sato was relied on to teach the fit relationship. Applicant goes on to argue that Sato teaches the arcuate circumferential surface section 1 is tightly fitted with the arcuate inner peripheral section 4 in a middle position thereof, and thus fails to teach a clearance fit  between the recited first sub-portion and the second sub-portion. Examiner respectfully disagrees. The clearance in the middle position that the applicant is referring to is equivalent to clearance “k” in Figure 2, i.e. the clearance between the two pressure release channel sections “S”. In Paragraph 42, Sato teaches that “the width of the clearance k is often set larger than that of the clearance t”. The clearance “t” is the clearance between the flat portions of the shaft and the flat portions of the connecting hole, which is a clearance only “necessary for inserting the drive shaft A into the mounting hole” (Paragraph 43). As such, since clearance “t” is only necessary to insert the drive shaft, the fit at clearance 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a shaft with a connecting portion including a clearance fit and a tight fit. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, and 7 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (hereafter “Kono” – JP 2008-057444) in view of Sato et al. (hereafter “Sato” – US 2007/0059194).

With regards to Claim 1:

Kono discloses an oil pump assembly (Figures 1, 2), comprising a pump housing (7, 11, 12, 13), a pump shaft (31) and a pump rotor assembly (21, 22), wherein the pump housing at least comprises a first housing (housing 13), a second housing (housing 11) and a third housing (housing 12), the oil pump assembly has a pump inner chamber, the pump inner chamber comprises a first inner chamber (pump room 23) and a second inner chamber (inside of motor housing 12), part of the first housing and part of the second housing define the first inner chamber (as seen in Figure 1, the pump room 23 is defined by housing plate 13 and housing 11), and part of the second housing and part of the third housing define the second inner chamber (as shown in Figure 1, the inside of the motor housing 12 is defined by housing 12 and back wall of housing 11);

the pump rotor assembly is accommodated in the first inner chamber (as shown in Figure 1, rotors 21, 22 are in pump room 23), and at least part of the pump shaft is arranged in the second inner chamber (as shown in Figure 1, shaft 31 extends at least partially into pump room 23); and

the pump rotor assembly comprises a first rotor (rotor 22), the first rotor is fixedly connected to the pump shaft, the pump shaft is configured to drive the first rotor to rotate (see English translation: “said electric motor 3 has the rotor core 31 which, inner rotor 22 axial support is done through the said rotor core 31, in order to drive pump section 2”), the first rotor comprises a connecting portion, the connecting portion is formed with a connecting hole, at least part of the pump shaft is arranged in the connecting hole, and at least part of the connecting portion is tightly fitted with at least part of the pump shaft (see annotated Figure 1 below).


    PNG
    media_image1.png
    533
    851
    media_image1.png
    Greyscale


Kono is silent as to the shape of either the outer peripheral surface of the pump shaft or the connecting hole. Sato (Figures 6A, 6B) teaches a gear pump with a shaft (A) and an inner rotor (B), and a connecting portion. Sato further teaches the connecting portion comprises a first position-limiting portion (flat inner peripheral surfaces 5) and a first sub-portion (arcuate inner peripheral surfaces 4), the pump shaft comprises a second position-limiting portion (flat surface sections 2) and a second sub-portion (arcuate surface sections 1), the connecting portion is matched in shape with the pump shaft (as seen in Figures 6A, 6B), at least part of the first position-limiting portion is in contact with at least part of the second position-limiting portion (Paragraph 21: “come into contact during rotation”), and the first sub-portion is in a clearance fit with the second sub-portion (see gap “S” between arcuate surfaces 1 and 4, the gap indicating a clearance fit). Sato goes on to teach that the connecting portion comprises two first position-limiting portions (flat inner peripheral surfaces 5, Figures 6A, 6B of Sato) and two first sub-portions (arcuate inner peripheral surfaces 4, Figures 6A, 6B of Sato), the two position-limiting portions are arranged in parallel, and the two first sub-portions are respectively arranged at two ends of the first position-limiting portions (as shown in Figures 6A, 6B of Sato); that each of the two first position-limiting portions comprises a planar portion, a first reference plane is defined, a center line of the first rotor is in the first reference plane, the first reference plane is in parallel with the planar portion, the two first position-limiting portions are respectively arranged on two sides of the first reference plane; and a second reference plane is defined, the center line of the first rotor is in the second reference plane, the second reference plane is perpendicular to the first reference plane, and the two first subportions are respectively arranged on two sides of the second reference plane (see Figure 6A of Sato, flat inner peripheral surfaces 5 are parallel with one another and on opposite sides of a center plane of the shaft A, and arcuate inner peripheral surfaces 4 are on opposite ends of another center plane of the shaft A); and that the two first position-limiting portions are both planar (see Paragraph 36 of Sato: “flat”), the two first position-limiting portions are symmetrically arranged with respect to the first reference plane (as shown in Figure 6A of Sato), and the two first position-limiting portions are in contact with the two second position-limiting portions respectively, and are tightly fitted with all of the second position-limiting portions (Paragraphs 10, 21). 

With regards to Claim 2:

The Kono modification of Claim 1 teaches a section of the connecting hole is approximately circular (see Figure 6B of Sato, arcuate peripheral section 4 is substantially circular under broadest reasonable interpretation), a section of an outer peripheral surface of the pump shaft fitted with the connecting hole is substantially circular (see Figure 6B of Sato, arcuate circumferential surface section 1 “is a circular-arc”, Paragraph 32), and a contact surface of the connecting portion in contact with the pump shaft is tightly fitted with a contact surface of the outer peripheral surface of the pump shaft in contact with the connecting portion (see Figure 6B of Sato, flat portions 2, 5, and Paragraph 43: “a clearance (clearance t) necessary for inserting the drive shaft A into the mounting hole B1”, and Paragraph 21: “the drive shaft and mounting hole come into contact during rotation”).

With regards to Claim 7:

The Kono modification of Claim 1 teaches the two first sub-portions are both arc-shaped (Paragraph 36 of Sato: “arcuate”), and the two first sub-portions are symmetrically arranged with respect to the second reference plane (as shown in Figure 6A of Sato).

With regards to Claim 8:

The Kono modification of Claim 1 teaches the pump shaft comprises a first shaft segment and a second shaft segment, a diameter of the second shaft segment is greater than a diameter of the first shaft segment, at least part of the first shaft segment is inserted into the connecting hole, and at least part of an outer peripheral surface of the first shaft segment is in contact with at least part of the connecting portion (see annotated Figure 1 of Kono below). 


    PNG
    media_image2.png
    579
    866
    media_image2.png
    Greyscale



With regards to Claim 9:

The Kono modification of Claim 1 teaches the pump shaft comprises two second position-limiting portion (flat surface sections 2, Figures 6A, 6B of Sato) and two second sub-portion (arcuate surface sections 1, Figures 6A, 6B of Sato), the two second position-limiting portions and the two second sub-portions are arranged on the first shaft segment (as per modification), a third reference plane which passes through a central axis of the second shaft segment and a connection line of midpoints of the two second sub-portions is defined, and the two second position-limiting portions are symmetrically arranged with respect to the third reference plane (as per Kono, the inner rotor 22 rotates with the shaft, meaning no eccentricity is involved and that the two flat sections 2 of the shaft after modification with Sato would be symmetric with respect to the larger segment of the shaft).

With regards to Claims 10 – 12 and 16:

The Kono modification of Claim 1 teaches the first rotor comprises an upper surface (see Figure 1 of Kono, surface closer to plate 13) and a lower surface (see Figure 1 of Kono, surface opposite to that of plate 13, into which shaft 31 extends), the connecting hole is extended axially from the lower surface to the upper surface, and in an axial direction of the first rotor, a first distance is defined as a distance between the lower surface located at the central axis of the first rotor and the upper surface located at the central axis of the first rotor, and a depth of the connecting hole is less than or equal to the first distance (as shown in Figures 1 and 2 of Kono, the shaft does not extend all the way through the rotor 22, and the connecting hole also does not extend all the way through – i.e. is a blind hole).

With regards to Claims 13 – 15:

The Kono modification of Claim 1 teaches the connecting hole is a blind hole, and the connecting hole does not penetrate through the upper surface (as shown in Figures 1 and 2, hole does not go all the way through), but does not explicitly teach a ratio of the depth of the connecting hole to the first distance is greater than or equal to one third. While Kono is not disclosed as showing the figures to scale, in Figure 1, the ratio of the depth of the connecting hole to the first distance does appear to be greater than one third. As per MPEP 2125, drawings can be relied on for what they would reasonably teach one of ordinary skill in the art. One of ordinary skill in the art would reasonably ascertain from Figure 1 of Kono that the ratio of the depth of the connecting hole to the first distance is greater than one third. Alternatively, since applicant has not provided any evidence of criticality of the recited range, as per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. The depth of the connecting hole affects the surface area of contact between the shaft and connecting hole, thus affecting other parameters like frictional forces, which may affect the efficiency with which power is transmitted from the shaft to the rotor. Given these known relationships between the aforementioned parameters, it would have been obvious to one of ordinary skill in the art to modify the system of Kono by adjusting the ratio of the depth of the connecting hole to the first distance including making it greater than one third, in order to yield the desired transmission forces to the rotor. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, September 8, 2021